DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-14, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bain et al (Pub. No. US 2017/0061103).


As per claims 1, 12, 16, Bain discloses a method for automatically creating a data corpus to support a research study under a privacy legal framework within a storage of an information handling system (a local node) that includes a processor and a memory accessible by the processor, the method comprising: receiving a request to build a study cohort by collecting information related to a plurality of people according to a collection request from a user (…pre-defined users can be presented with specific training materials and understanding can be tested in different forms of assessments…responses are collected and acceptance or rejection messages can be sent in return…see par. 192-194); validating an authority of the request from the user to form a request assessment of one of proceed to collect information and do not proceed to collect information (…a validated signing process for the informed consent document can be used as an electronic informed consent platform…depending on the type of research…see par. 195); in response to the assessment of proceeding to collect information further comprising: checking a file policy associated with each file containing personal data to verify a type of processing consented by the corresponding individual for their data; transforming and copying information related to the plurality of people according to the collection request, the request assessment, the consent information as part of each file's metadata, and the privacy legal framework based on source files wherein each source file has a source file consent permission to form copied content; and utilizing the copied content to process the collection request (…a system for an electronic informed consent platform for use in a clinical trial…pre-defined users can receive target driven reports or request specific report from the system…participants can obtain their personal trial data at the end of the study…if participants wanted access to this information, the system can send an electronic file containing their personal health information in the manner that is compliant with Health Insurance Portability and Accountability Act (HIPAA) guidelines…the system can be used as a data repository with access control with restricted access…as more and more patients participate in clinical studies patient demographic data may be stored in the system with the patient’s permission and in a regulatory complaint way….the database is accessible by a unique patient login…see par. 190, 201-204).


As per claims 2, 13, 17, Bain discloses wherein the source files are in a built-in consent-based filesystem (see par. 63, 98).


As per claims 3, 14, 18, Bain discloses wherein the consent information includes a data owner and a plurality of details of consented access (see par. 195-196).


As per claim 8, Bain discloses wherein a first file from a first data owner is included in the study and a second file from a second data owner requested to be part of the study is not automatically included in the study based on an absence of a consent by the second user (see par. 144-145).


As per claim 9, Bain discloses issuing a request to the second data owner to agree for their data to be included in the study (see par. 144-145).


As per claim 10, Bain discloses receiving an agreement from the second data owner to be in the study; and adding content from the second file after receiving the agreement (see par. 144-146).


As per claim 11, Bain discloses wherein contents from the second file is included in the study without receiving an agreement from the second data owner to be in the study by rending content from the second file anonymous (see par. 132, 146, 148).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bain et al (Pub. No. US 2017/0061103) in view of Nair (Pub. No. US 2019/0205869).


As per claims 4, 15, 19, Bain does not explicitly disclose wherein the details of consented access further comprises: providing a mapping of content type to an abstracted form. However Nair discloses wherein the details of consented access further comprises: providing a mapping of content type to an abstracted form (see par. 23). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Nair in Bain for including the above limitations because one ordinary skill in the art would recognize it would further improve the security by applying anonymization to a data value of the particular data field…see Nair, par. 43-44.


As per claims 5, 20, the combination of Bain and Nair discloses wherein the abstracted form is an anonymization (Nair: see par. 38). The motivation for claims 5, 20 is the same motivation as in claims 4, 19 above.


As per claim 6, the combination of Bain and Nair discloses wherein the abstracted form is a change to the granularity of one or more fields contained in the file (Nair: see par. 43). The motivation for claim 6 is the same motivation as in claim 4 above.


As per claim 7, the combination of Bain and Nair discloses wherein the change of granularity related to a data field is mapping a birth date to a year (Nair: see par. 23). The motivation for claim 7 is the same motivation as in claim 6.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to automatically creating a data corpus to support a research study under a privacy legal framework.


-Teaches generating the set of user profiles that associates personal information of individuals with documents in the corpus that include the personal information of individuals…see par. 15-16.

Miranda (Pub. No US 2018/0367540); “Controlling Access to Content”; 
-Teaches exchanging encrypted communication using secure communication containers…encapsulating a sender’s communication data and control data…see par. 27-28.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436